Case: 21-60040     Document: 00516281016         Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 14, 2022
                                  No. 21-60040
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Fidencio Joaquin Espinosa Sanchez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 065 947


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Fidencio Joaquin Espinosa Sanchez petitions for review of the
   decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from the denial of his application for cancellation of removal. He contends
   that the immigration judge failed to properly apply the law in determining


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60040      Document: 00516281016          Page: 2   Date Filed: 04/14/2022




                                    No. 21-60040


   that he failed to demonstrate that his removal would cause exceptional and
   extremely unusual hardship to his daughter.
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Guerrero Trejo v.
   Garland, 3 F.4th 760, 774 (5th Cir. 2021).
          Cancellation of removal is available to applicants who have been
   continuously present in the United States for 10 or more years prior to filing
   an application, who can establish good moral character during that time, who
   have no disqualifying convictions, and whose spouse, children, or parent
   would suffer exceptional and extremely unusual hardship if the applicant
   were removed. 8 U.S.C. § 1229b(b)(1). While Espinosa Sanchez claims that
   his daughter will suffer exceptional and extremely unusual hardship because
   his situation as a single parent is similar to the circumstances found in In re
   Gonzalez Recinas, 23 I. & N. Dec. 467 (BIA 2002), substantial evidence
   supports the BIA’s rejection of this argument because he has family in
   Mexico, he will only be responsible for the care of one child rather than six,
   and he will not face institutional discrimination in obtaining employment.
   Moreover, the consequences facing his daughter if he were removed are not
   “‘substantially’ beyond the ordinary hardship that would be expected when
   a close family member leaves this country.” Guerrero Trejo, 3 F.4th at 775
   (quoting In Re Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)).
   Because there is nothing in the record compelling a finding that his daughter
   would suffer exceptional and extremely unusual hardship, substantial
   evidence supports the determination that Espinosa Sanchez was ineligible for
   cancellation of removal. See Guerrero Trejo, 3 F.4th at 774.
          Accordingly, the petition for review is DENIED.




                                         2